                                                            U.S. DISTRICT COURT
                                                        NORTIIERN DISTRICT OF TEXAS
                                                                FJLED
                   IN THE UNITED STATES DISTRICT OURT
                    FOR THE NORTHERN DISTRICT OF T XAS        AUG 1 6 ?019
                            FORT WORTH DIVISION
                                                        CLERK, U.S. DISTRICT COURT
MICHAEL WAYNE GRIFFITH,              §
                                     §                    Hy·-"""1=:::---
                                                               lkpuly
                   Petitioner,       §
                                     §
v.                                   §    No. 4:18-CV-543-A
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional                §
Institutions Division,               §
                                     §
                   Respondent.       §



                        MEMORANDUM OPINION
                                   and
                                  ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner, Michael Wayne Griffith, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice, against Lorie Davis,

director of that division, respondent. After having considered

the pleadings, state court records, and relief sought by

petitioner, the court has concluded that the petition should be

denied.

                  I. FACTUAL AND PROCEDURAL HISTORY

     In July 2013 a jury in Tarrant County, Texas, Case No.

1223635D, found petitioner guilty of aggravated assault with a

deadly weapon, a firearm,        in the shooting of Darren Rhea and

assessed his punishment at 20 years' confinement.        (Clerk's R.

51.) Petitioner's conviction was affirmed on appeal and the Texas
Court of Criminal Appeals refused his petition for discretionary

review.   (J.; Electronic R.)     Petitioner also sought post-

conviction state habeas-corpus relief by challenging his

conviction in a state habeas application, which was denied by the

Texas Court of Criminal Appeals without written order on the

findings of the trial court.        (SHR 1 2-19 & Action Taken.) This

federal petition followed.

      The state appellate court summarized the evidence at trial

as follows:

            Darren Rhea owns an airplane hangar at Hicks
      Airfield in Tarrant County, Texas. Rhea used the hangar
      to store equipment and trailers. [Petitioner] also
      owned and lived in a hangar at Hicks Airfield. Rhea
      hired [petitioner] to do routine maintenance on his
      pool. When Rhea began having trouble with the pool
      pump, he asked [petitioner] to fix it. [Petitioner]
      worked on the pool pump, but he did not fix the
      problem, and Rhea had to hire someone else. According
      to Rhea, [petitioner] put used, rusty parts into the
      pool pump. Rhea did not want to pay [petitioner] the
      full amount for the repair job since he had not
      repaired the problem with the pool pump and it had been
      necessary to hire someone else. He saw [petitioner] at
      the hangar and they had a conversation about the
      situation and what Rhea owed him. Rhea told
       [petitioner] that he did not want to pay the full
      amount for the repairs. He described it as the "last
      normal conversationn he had with [petitioner] . Over the
      next several weeks, [petitioner] became increasingly
      angry and agitated. On two different occasions,
      [petitioner] sat in his truck outside of the hangar and
      repeatedly screamed "I want my money!n while honking
      the horn continuously for about twenty minutes.
      [Petitioner] arrived at the hangar another day and came
      inside to yell and cuss at Rhea about the unpaid repair


     1"SHR'' refers to the record in petitioner's state habeas proceeding in
WR-87,456-01.

                                      2
bill. Rhea suggested that they take the matter to JP
Court to resolve it, but [petitioner] refused. Rhea
asked [petitioner] to leave, but Rhea did not act
aggressively towards him.

      On November 26, 2010, Rhea went to the hangar with
his ten-year-old son [Jake Rhea] at about 5:30 p.m. to
get a trailer to transport four-wheelers. As they were
hooking up the trailer, Rhea saw [petitioner] sitting
in his truck with the headlights turned off. After a
couple of minutes, Rhea saw the truck's headlights
illuminate and the truck moved towards his hangar.
 [Petitioner] pulled the truck up to the hangar so that
the front of the truck was in the doorway, and he
immediately started yelling and cussing at Rhea.
 [Petitioner] was extremely agitated, red-faced, and
disheveled. Rhea sensed that this was not going to be a
short visit by [petitioner], so he sent his son
upstairs to get a soft drink. Rhea told [petitioner] to
stop cussing in front of his son and to get out of the
truck if he wanted to talk. Rhea had started walking
towards the truck when he noticed that [petitioner]
looked different than he had seen him before and he
appeared to be in a rage. Just as Rhea noticed the
barrel of a gun pointing out of the truck window, his
body was suddenly spun around so that he was facing the
hangar. After a couple of seconds, Rhea realized
 [petitioner] had shot him in the abdomen, and he turned
back around and said to [petitioner], "You shot me.u
Fearing for his son, Rhea watched [petitioner] to see
what he was going to do. When [petitioner] backed up
the truck and drove slowly away, Rhea and his son got
into their truck. Rhea called 911 as he drove towards
the front gate of the airfield. Emergency responders
met Rhea at the gate and transported him to a hospital
where he underwent surgery to remove a portion of his
large intestine damaged by the bullet.

      Law enforcement officers were in the process of
securing the crime scene at Rhea's hangar when
 [petitioner] called 911. [Petitioner] told the 911
operator he was at his hangar and indicated that he
would come outside unarmed. When officers arrived at
that location, [petitioner] came out of the hangar with
his hands up, but he refused to consent to a search of
the hangar or his vehicle. The Tarrant County Sheriff's
Department obtained a search warrant for [petitioner]'s
hangar and truck.   Deputies conducted a search and

                           3
      found a .22 caliber revolver in the cup-holder of
      [petitioner]'s vehicle.

 (Op. 1-3.)

      Petitioner testified at trial that he suffered from

myositis, a degenerative nerve disorder, that makes him weak;

that Rhea never complained about the work done on his pool but

refused to pay for it; that he had repeatedly sent bills and

certified letters to Rhea with no response; that every time he

saw Rhea at his hangar he asked Rhea nicely for payment without

using derogatory terms or profanity; that on the evening in

question Rhea approached his truck in an aggressive manner,

punched him in the mouth, and tried to pull him through the

window of his truck; that, fearing serious bodily injury or

death, he fired a warning shot out the window in self-defense so

Rhea would let him go; and that he backed away without knowing

whether he had shot Rhea. He went to his hangar, called 911, and

reported that he had been assaulted and may have shot someone.

(Reporter's R., vol. 3, 211-29; Pet'r's Br. 4-5.)

                                  I. ISSUES

      In one ground, petitioner claims he received ineffective

assistance of trial counsel in various respects.           (Pet. 5. 2 )

                          III. RULE 5 STATEMENT

      Respondent believes that petitioner has sufficiently


      2The petition is not paginated; therefore, the pagination in the ECF
header is used.

                                      4
exhausted his state court remedies as to the claims raised and

that the petition is not otherwise barred by successiveness or

the federal statute of limitations.          (Resp't's Answer 5.)

                           IV. STANDARD OF REVIEW

     A   §   2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.           §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. 28 U.S.C.        §   2254 (d) (1)-(2); Harrington v.

Richter, 562 U.S. 86, 100-01 (2011).

     The statute also requires that federal courts give great

deference to a state court's factual findings.          Hill v. Johnson,

210 F.3d 481,    485 (5th Cir. 2000). Section 2254(e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. A petitioner has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C.    §   2254(e)(1); Miller-El v. Cockrell, 537 U.S.

322, 340 (2003); Williams v. Taylor, 529 U.S. 362, 399 (2000).

Additionally, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief on a federal claim


                                     5
without written opinion, a federal court may presume that the

state court adjudicated the claim on the merits in the absence of

any indication or state-law procedural principles to the contrary

and applied the correct "clearly established federal law" in

making its decision. Johnson v. Williams, 568 U.S. 289, 298

(2013); Richter, 562 U.S. at 99. In such a situation, a federal

court "should 'look through' the unexplained decision to the last

related state-court decision providing" particular reasons, both

legal and factual, "presume that the unexplained decision adopted

the same reasoning," and give appropriate deference to that

decision. Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018)

                              V. DISCUSSION

     A criminal defendant has a constitutional right to the

effective assistance of counsel at trial. U.S. CONST. amend. VI,

XIV; Strickland v. Washington,     466 U.S. 668,   688   (1984). To

establish ineffective assistance of counsel, a petitioner must

show (1) that counsel's performance fell below an objective

standard of reasonableness, and (2) that but for counsel's

deficient performance the result of the proceeding would have

been different. Strickland,     466 U.S. at 688. In applying this

test, a court must indulge a strong presumption that counsel's

conduct fell within the wide range of reasonable professional

assistance.   Id. at 668,   688-89. Judicial scrutiny of counsel's

performance must be highly deferential and every effort must be


                                   6
made to eliminate the distorting effects of hindsight.         Id. at

689.

       Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable application" standard of      §   2254 (d) (1).

See Gregory v.    Thaler, 601 F. 3d 347, 351   (5th Cir. 2010). Where,

as here, the state court adjudicated the ineffective-assistance

claims on the merits, this court must review petitioner's claims

under the "doubly deferential" standards of both Strickland and           §

2254(d). Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In such

cases, the "pivotal question" for this court is not "whether

defense counsel's performance fell below Strickland's standard";

it is "whether the state court's application of the Strickland

standard was unreasonable" or whether the state court's factual

determination on which the decision was based was unreasonable in

light of the evidence presented in the state court proceedings.

See Richter, 562 U.S. at 105; Wood v. Allen, 558 U.S. 290, 299

(2010) .

       Petitioner was represented at trial by Steven G. King and

Erik C. Hudak. Petitioner asserts that counsel were ineffective

by failing to-

       (1)   file a motion in limine and object to police
             opinion testimony that Rhea was telling the truth
             and petitioner was lying;

       (2)   file a motion in limine and object to repeated
             references by the prosecutor and police officers

                                   7
           to Rhea as the "victim";

     (3)   file a motion in limine and object to testimony
           that petitioner concealed loaded long guns in his
           apartment; and

     (4)   object to the prosecutor's opinion that Rhea's son
           was telling the truth.

(Pet'r's Br. 12-21.)

     Petitioner raised his ineffective-assistance claims in the

state habeas proceeding, however Steven G. King refused to answer

written questions concerning the trial from petitioner's habeas

counsel, disregarded the habeas court's order to provide an

affidavit responding to the claims, and subsequently committed

suicide.   (Id. at 11; SHR 75-104, 152.) Erik C. Hudak, a newly-

licensed attorney, did provide an affidavit in the state habeas

proceeding responding to the claims, in relevant part, as

follows:


           On July 22, 2013, I met Mr. King for the first
     time. That morning, prior to jury selection, he
     provided me with the background of the case, the nature
     of the defense strategy, and introduced me to
      [petitioner]. We began to review juror information
     forms, so that he could identify individuals that he
     wanted to focus on. Later that day, jury selection
     occurred. My task was to observe facial reactions and
     note responses. I discussed with Mr. King his choices
     of peremptory strikes, and two jurors' potential
     grounds for dismissal for cause. Mr. King made the
     ultimate selections, and a jury was empaneled. I was
     given a research assignment prior to the trial the next
     day, to confirm the necessary elements of self-defense
     in one's vehicle.

          During the trial itself, my role was limited to
     taking notes and observing the jury. I was not there to

                                 8
actively try the case, but to learn. I was asked, at
one point, to review [petitioner]'s medical records, to
double-check his own analysis. Such notes as I did take
that week were returned to Mr. King at the conclusion
of the trial, as part of his document retention
policies, along with copies of [petitioner]'s medical
records.

      Throughout the week, Mr. King would offer some of
his insights to me. After Jake Rhea's testimony, he
commented that the witness had testified extremely
well, especially given his young age and the overall
situation, and that his own cross-examination of him
was measured against the image of how it would play to
a jury. Mr. King had said that he wanted to essentially
move the jury past Jake Rhea's testimony. He did not
specifically tell me whether a lack of objection to the
prosecutor's closing argument was a part of this
strategy or not, and I am not making any inferences to
that end.

     Mr. King made no comment to me about Detective
Quintana's testimony or to references about references
to Mr. Rhea as the "victim." Mr. King made no comment
to me about his impressions on the issue of the police
opinion testimony on the truth/falsity of
[petitioner]'s testimony, nor did he comment about the
police opinion testimony on whether the complainant
inflicted [petitioner]'s injuries.

      After Mr. King's motion in limine regarding the
evidence collected from [petitioner]'s hangar was
denied, the prosecution presented evidence and
testimony regarding [petitioner]'s possession of
various long guns, which included a photograph of those
weapons as found. Mr. King did not object, and the
photograph, which was shown to the jury on an overhead
display was left up for what seemed, to me, to be an
overly long period of time. I asked Mr. King about it,
and he noted, in effect, that he could have objected to
that, but chose not to, on the basis that he did not
want to signal to the jury that that was a point they
should pay extra attention to. This was related to my
question about the display of the picture-I did not ask
about the testimony of Steven Seabolt or Detective
Quintana in particular, and I do not know, either way,
whether a lack of objection to their testimony was
strategic on this point.

                           9
          Upon the conclusion of the trial, I returned all
     papers from the case to Mr. King, and had no
     discussions with him about the trial.

(SHR 130-32.)

     Petitioner submitted the affidavit of attorney Brian W.

Wice, an expert witness in post-conviction writs of habeas corpus

and motions for new trials on the area of ineffective assistance

of counsel, wherein Wice averred:

           1-2. Detective Quintana's Opinion Testimony

         I am of the professional opinion that it was
    objectively deficient conduct under prevailing
    professional norms for trial counsel not to file a
    motion in limine and object to Detective Quintana's
    opinion testimony that:

         She did not believe [petitioner]'s story that the
         "victimu tried to crawl inside the truck to pull
         him out and that the "victimu did not tell her
         anything that differed from what she believed
         happened.

         She did not believe that the complainant inflicted
         [petitioner]'s injuries because, had a man the
         complainant's size punched [petitioner], she would
         have expected to see "significantu facial
         injuries.

          In a case such as this where the credibility of
    the accused and the complainant is the central issue, I
    can conceive of no sound trial strategy that any
    reasonable lawyer would employ that could explain not
    filing a motion in limine to exclude this patently
    inadmissible and prejudicial testimony. Neither can I
    imagine any sound trial strategy that any reasonable
    lawyer would employ that would explain not making a
    timely and specific objection to this testimony in the
    event the trial court denied the motion in limine and
    opted to admit it. There was no tactical downside to
    filing a motion in limine and securing a ruling outside
    the jury's presence and renewing that objection before
    the jury. Not doing so produced no tactical benefit.

                               10
3. Repeated Prosecutorial References to the "Victim"

      I am of the professional opinion that it was
objectively deficient conduct under prevailing
professional norms for trial counsel not to file a
motion in limine and object to repeated references by
the prosecutor to the complainant as the "victim." Not
only is the use of the term "victim" one that
impermissibly pre-supposes that an offense has been
committed, and constitutes an improper comment on the
weight of the evidence, it is inherently prejudicial in
a case such as this where the defense raised is self-
defense, and where the credibility of the parties is
paramount. I can conceive of no sound trial strategy
that any reasonable lawyer would employ that could
explain not filing a motion in limine to exclude these
repeated references. Neither can I imagine any sound
trial strategy that any reasonable lawyer would employ
that would explain not making a timely and specific
objection to this testimony in the event the trial
court denied the motion in limine and opted to admit
it. There was no tactical downside to filing a motion
in limine and securing a ruling outside the jury's
presence and renewing that objection before the jury.
Not doing so produced no tactical benefit.

   4. Testimony that [Petitioner] Concealed Loaded
              Long Guns in his Apartment

      I am of the professional opinion that it was
objectively deficient conduct under prevailing
professional norms for trial counsel not to file a
motion in limine and object to testimony from
Investigator Seabolt that [petitioner] concealed loaded
long guns in his apartment as well as Detective
Quintana's testimony that she had never seen loaded
guns hidden under bed covers and that this made her
nervous. Because I believe that this testimony did not
make more or less likely a fact of consequence in
[petitioner]'s trial, it was irrelevant and
inadmissible. As with the admission of any extraneous
offense, this testimony was calculated to impress upon
jurors the notion that [petitioner] was a criminal and
bad person generally. I can conceive of no sound trial
strategy that any reasonable lawyer would employ that
could explain not filing a motion in limine to exclude
these repeated references. Neither can I imagine any
sound trial strategy that any reasonable lawyer would

                          11
     employ that would explain not making a timely and
     specific objection to this testimony in the event the
     trial court denied the motion in limine and opted to
     admit it. There was no tactical downside to filing a
     motion in limine and securing a ruling outside the
     jury's presence and renewing that objection before the
     jury. Not doing so produced no tactical benefit.

          5. The Prosecutor's Opinion that the Complainant's
                       Son was Telling the Truth

           I am of the professional opinion that it was
     objectively deficient conduct under prevailing
     professional norms for trial counsel not to object to
     the prosecutor's opinion that the complainant's son was
     telling the truth when he testified. I can conceive of
     no sound trial strategy that any reasonable lawyer
     would employ that would explain trial counsel's failure
     to object to improper prosecutorial argument of this
     type. There was no tactical downside to making a timely
     and specific objection to this argument, requesting an
     instruction to disregard it, and then, if necessary,
     requesting a mistrial. Not preserving error in the face
     of this improper prosecutorial argument produced no
     tactical benefit.

(SHR 211.)

     Based upon the documentary record, the pleadings, counsel's

affidavits, and two teleconferences, the state habeas court

entered the following relevant factual findings and legal

conclusions, which although numerous are included to assist the

reader:

                           FINDINGS OF FACT

     General Facts



     6.      King committed suicide on June 19,2017.

     7.      King's death was unforeseen.


                                   12
8.    On August 28, 2017, a teleconference was held
      between the court, [petitioner]'s counsel ("Mr.
      Schaffer"), and the State's counsel ("Ms.
      Jacobs").

9.    During the August 28, 2017, teleconference, the
      circumstances regarding Mr. Schaffer's attempts to
      get information from King were discussed.

10.   [Petitioner] did not request a record of the
      August 28, 2017, teleconference be made, and no
      record was made.

11.   On October 24, 2017, a teleconference was held
      between the court, Mr. Schaffer, and Ms. Jacobs.

12.   During the October 24, 2017, teleconference, the
      typical experiences and procedures of
      [petitioner]'s counsel and the Tarrant County
      court system were discussed.

13.   [Petitioner] did not request a record of the
      October 24, 2017, teleconference be made, and no
      record was made.

14.   During the August 28,2017, and October 24, 2017,
      teleconferences, this Court learned the following:

      •    During the direct appeals process, Mr.
           Schaffer contacted King and requested that he
           respond to [petitioner]'s ineffective
           assistance of counsel concerns.

          King refused to respond to Mr. Schaffer's
          questions.

          As part of his normal course of business, Mr.
          Schaffer contacts every attorney against whom
          he anticipates raising an ineffective
          assistance of counsel claim.

      •   At the current time, only about fifty percent
          of the attorneys contacted respond to Mr.
          Schaffer's requests for information.

          Early in the writ proceedings, Mr. Schaffer
          contacted Ms. Jacobs regarding his motion for
          an evidentiary hearing.

                           13
      •    Ms. Jacobs advised Mr. Schaffer that the
           State would first request an affidavit from
           King before deciding whether to join in his
           motion for an evidentiary hearing.

15.   The fact that King did not respond to Mr.
      Schaffer's questions is not unique to King.

16.   This Court is aware that, in Tarrant County, the
      routine practice is for the trial court to wait to
      make a decision on whether to hold a hearing until
      after affidavits are ordered, received from
      counsel, and considered by the court.

17.   This Court is aware that, in the last eight years,
      almost all, if not all, hearings held in Tarrant
      County on article 11.07 writ proceedings were not
      ordered until after affidavits had been ordered
      and filed.

18.   This Court had not yet ruled on [petitioner]'s
      motion for an evidentiary hearing when King died.

19.   The fact that the State did not consider agreeing
      to a hearing prior to an affidavit being filed by
      trial counsel is not unique to this case.

20.   The fact that the trial court did not grant
      [petitioner] a hearing prior to an affidavit being
      filed is not unique to this case.

21.   The fact that the trial court ordered King to file
      an affidavit is no indication on whether
      [petitioner]'s claims had merit.



23.   King did not file his affidavit before his death
      on June 19, 2017.

24.   This Court is aware that it is not uncommon for
      affidavits to be filed after their due dates in
      Tarrant County.

25.   The fact that King did not timely file his
      affidavit is not unique to this case.

26.   This Court is aware that it is routine in Tarrant

                           14
      County for a representative of the court to
      contact an affiant after his affidavit is thirty
      days past due.

27.   Because King's affidavit was not over thirty days
      past due, the court had not yet contacted him at
      the time of his death.

28.   There is no evidence of any connection between
      [petitioner]'s case and King's death.

29.   There is no evidence that King's death is relevant
      to whether he provided [petitioner] effective
      assistance of counsel.

30.   There is no evidence that [petitioner] was harmed
      by the parties' inability to obtain an affidavit
      or testimony from King.

31.   There is no evidence that [petitioner] was
      constructively denied counsel during trial.

32.   There is no evidence that [petitioner]'s
      conviction was the result of a structural error.

33.   There is no evidence that applying the normal
      Strickland v. Washington standard for
      [petitioner]'s ineffective assistance of counsel
      claims violates [petitioner]'s right to due
      process.

34.   There is no evidence, or authority, to support
      [petitioner]'s claim that his right to due process
      requires Strickland's presumption of objectively
      reasonable representation not apply in this case.



36.   There is no evidence, or allegation, that
      [petitioner]'s defense file is available.

37.   Based on the nature of [petitioner]'s claims that
      counsel failed to object at trial to certain
      matters, there is no evidence that King's defense
      file would provide any relevant information.

38.   [Petitioner]'s claims can be decided without
      King's defense file.

                           15
Ineffective Assistance of Counsel

General Representation



43.   Because King accessed the complete State's file
      through the Tarrant County Criminal District
      Attorney's Office's open-file policy, King
      concluded discovery motions were unnecessary.

44.   The Tarrant County Criminal District Attorney's
      Office's open-file policy provided King access to
      more information than was required under the Texas
      Code of Criminal Procedure.

45.   As part of the Tarrant County Criminal District
      Attorney's Office's open-file policy, King
      received a Brady notice, an offense report
      regarding [petitioner], and all of the evidence in
      this case.

46.   King filed a motion to suppress [petitioner]'s
      custodial statements.

47.   The State agreed to King's motion to suppress
      [petitioner]'s custodial statements, and the trial
      court granted it.

48.   King moved to suppress the marijuana found in
      [petitioner]'s home.

49.   During trial, the trial court denied the motion to
      suppress the marijuana.

50.   King made a motion in limine regarding bad acts
      under Rule 404(b), of the Texas Rules of Evidence.

51.   In response to King's motion in limine, the State
      stated it instructed its witness not to testify
      regarding a golf cart incident at a party where
      [petitioner] was intoxicated and hurt himself by
      acting foolishly.

52.   In response to King's motion in limine, the State
      stated it instructed its witness not to testify
      regarding any "conspiracy theoryu evidence
      involving [petitioner] wanting to go to Somalia

                           16
      and fight fires with guns.

53.   In response to King's motion in limine, the State
      agreed not to go into the discovery of
      [petitioner]'s home-based marijuana farm during
      the guilt/innocence phase unless [petitioner]
      "opened the door."

54.   King did   not "open the door," and testimony and
      evidence   of [petitioner]'s home-based marijuana
      farm was   not presented during the guilt/innocence
      phase of   trial.

55.   Before the State presented testimony and evidence
      during the punishment phase of trial regarding the
      marijuana found in [petitioner]'s home, King
      requested a running objection.

56.   The trial court overruled King's objection but
      permitted the running objection.



Quintana - Opinion Testimony

59.   Quintana was the detective assigned to oversee the
      investigation of this offense.

60.   Quintana testified that it was important to know
      as much information as possible to determine how
      to proceed with the investigation and what
      evidence to collect.

61.   CSI Steven Seabolt ("Seabolt") inspected and
      photographed the driver's side door of
      [petitioner]'s vehicle.

62.   Seabolt noticed a uniform layer of dust on the
      driver's side door.

63.   Seabolt testified that the layer of dust on the
      driver's side door was significant because the
      dust would have been disturbed if there had there
      been a struggle at the door or if someone was
      being pulled out of the vehicle.

64.   Quintana testified that the victim's son told her
      that the victim had a gun which he kept in a safe.

                             17
66.   Quintana admitted that the presence of the dust on
      the car door went to the heart of the self-defense
      issue.

67.   King attempted to impeach Quintana's testimony
      regarding the presence of the dust by pointing out
      that Quintana failed to put the information in her
      report.

68.   Quintana testified that it was significant that
      she and Seabolt personally observed a sheen of
      dust on the outside of [petitioner]'s driver side
      door.

69.   Quintana testified as follows about the
      significance of the sheen of dust:

           ~Because it indicated to us that
           the story from the defendant to
           that point that there had been a
           physical confrontation at the door
           of that truck and that the victim
           had tried to crawl inside of the
           truck to pull him out could not
           have taken place because that dust
           was not disturbed.n

70.   Quintana testified that the lack of any pattern in
      the dust ~[m]eant to [her] that [the victim] was
      not near the door of the truck when he got shot.n

71.   Quintana concluded that the victim   ~[d]idn't   touch
      the door.n

72.   Quintana testified that nothing from her interview
      with the victim departed from what she believed
      happened.

73.    [Petitioner] testified that the victim was ~a big
      enough man [that] he [could] reach in that vehicle
      and grab ahold of [petitioner] without ever
      touching the vehicle.n

74.   Quintana investigated [petitioner]'s injuries and
      learned:


                           18
      •    The victim was right-handed.
      •    [Petitioner] was seated in his truck.
      •    [Petitioner] alleged that the victim punched
           his face.
      •    "[T]he injury that [petitioner] sustained was
           dry blood coming from the right side of his
           nose, perhaps a little bit to the right side
           of his upper and lower lip."
      •    The victim is a big man who was probably 6'5"
           tall and weighed 220-240 pounds.

75.   Quintana has investigated many fights during her
      career, and she concluded the following:

           A right-handed person would punch a person on
           the left side of his face.
           A person of the victim's stature would cause
           significant facial injury if he "cold-cocked"
           somebody.
           [Petitioner]'s injuries were not caused by
           the victim.

76.   Quintana testified

           "I would expect to see a
           significant -- especially a facial
           injury. I think the size of [the
           victim], even without all out
           hitting somebody would cause
           significant injury."

77.   In response to a question about whether she
      believed [petitioner]'s injuries were caused by
      the victim, Quintana responded, "I do not."

78.   Quintana did not testify that she did not believe
      [petitioner]'s story that the victim tried to
      attack him.

79.   Quintana did no[t] comment on the credibility of
      [petitioner] or the victim.

80.   Quintana did not comment on [petitioner]'s guilt.

81.   Quintana testified regarding her opinions and
      inferences that were rationally based on her
      experience and her perception as an investigator
      in this case.

                           19
82.   Quintana's testimony was admissible pursuant to
      Texas Rules of Evidence 701 and 704.

83.   There is no evidence that the trial court would
      have erred in overruling an objection to
      Quintana's testimony regarding her opinions and
      inferences.

84.   Because the testimony was admissible, there is a
      plausible basis in apparent trial strategy for not
      making a motion in limine regarding Quintana's
      testimony.

85.   Because the testimony was admissible, there is a
      plausible basis in apparent trial strategy for not
      objecting to Quintana's testimony.

86.   There is no evidence that a reasonable likelihood
      exists that the outcome of the proceeding would
      have been different had counsel objected or filed
      a motion in limine regarding Quintana's testimony.

Use of Term nvictim"

87.   The term "victim" was used throughout the
      guilt/innocence phase of trial by the State and
      the State's witnesses.

88.   King did not object to the use of the term
      "victim."

89.   King did not file a motion in limine regarding the
      use of the term "victim."

90.   The trial court did not use the term "victim."

91.   The court's charge did not include the term
      "victim."

92.   In light of the strength of the State's case and
      the weakness of [petitioner]'s self-defense case,
      there is no evidence that a reasonable likelihood
      exists that the outcome of the proceeding would
      have been different had counsel filed a motion in
      limine or objected to the State's and State's
      witnesses use of the term "victim."

Evidence and Testimonv about Long Guns

                           20
93.   On July 23, 2013, King filed a motion to suppress
      the firearms found in [petitioner]'s hangar.

94.   On July 24, 2013, the trial court heard King's
      motion to suppress during trial.

95.   The trial court denied King's motion to suppress
      the firearms and any related testimony.

96.   King's decision to file a motion to suppress the
      firearms found in [petitioner]'s hangar was the
      result of reasonable trial strategy.

97.   [Petitioner] raised, and the appellate court
      rejected, two grounds that the trial court erred
      in denying his motion to suppress.

98.   No evidence of the firearms was presented to the
      jury before the trial court denied King's motion
      to suppress.

99.   King's decision to make a motion in limine
      regarding the firearms when he had filed a motion
      to suppress has a plausible basis in strategy.

100. Quintana testified that investigators found long
     guns "loaded and made ready" in [petitioner]'s
     living area.

101. Quintana testified that she found it peculiar that
     [petitioner] had loaded guns under his bed covers.

102. Seabolt searched and photographed [petitioner]'s
     living area inside his hangar.

103. King noted [petitioner] had "[n]o objections other
     than our previous motion."

104. Seabolt inspected [petitioner]'s bed found in the
     hangar bedroom.

105. Seabolt noticed [petitioner]'s bed was loosely
     made with the comforter pulled up over it.

106. Seabolt discovered four firearms under the
     comforter.

107. The firearms were fully loaded, each with a

                           21
     chambered round.

108. The firearms were not all pointed the same way.

109. Seabolt did not collect the firearms because they
     had no "pertinent evidentiary valueu as they did
     not match the description of the offense weapon,
     which was described as a handgun.

110. Seabolt testified that he photographed the
     firearms because it was "not natural behavioru to
     have firearms under the comforter, as he would not
     do it.

111. Seabolt admitted that he kept two loaded weapons
     in his home.

112. King elicited testimony that Seabolt has a family
     living with him so having loaded firearms on his
     bed would be dangerous.

113. King elicited testimony that Seabolt did not
     believe the location of the loaded firearms would
     pose such a threat if the owner were single and
     lived alone, like [petitioner].

114. King elicited testimony that Seabolt believed that
     how a person keeps his guns is up to the
     individual's choice.

115. King elicited testimony that Seabolt believed that
     the guns were all legal.

116. King properly and effectively used cross-
     examination of Seabolt to counter testimony that
     the location of the firearms was not normal.

117. King elicited testimony that Seabolt failed to
     mention the presence of dust in his report or make
     a supplemental report even though he had
     information that there had been a struggle at the
     car door, inspected the car door, and found the
     fact that the dust was undisturbed was significant
     to the case.

118. King elicited testimony that Seabolt knew he
     should have put the information regarding the dust
     in the report.

                          22
119. King elicited testimony that Seabolt neglected to
     note the significant dust information in his
     report, but he photographed and noted the location
     of [petitioner]'s irrelevant, legally placed
     firearms.

120. King elicited testimony that Seabolt's failure to
     include any information about the dust in his
     report was an omission on his part.

121. King attempted to impeach Seabolt's credibility
     regarding the discovery of the dust on the vehicle
     by highlighting the fact that he did not put any
     information about the dust in his report while he
     noted the firearms.

122.   [Petitioner] testified he had already made his bed
       with his guns underneath the covers before the
       incident.

123.   [Petitioner] testified that he hides his firearms
       in his bed when he leaves the house in case
       someone breaks in.

124.   [Petitioner] testified his guns stay loaded and
       leaned in the corner of his bedroom while he
       sleeps, but he puts them in his bed when he gets
       out of bed.

125.   [Petitioner] testified he generally leaves the
       guns in his bed every day because they would be
       easily taken from the corner of his bedroom.

126. The State did not bring up the guns found in
     [petitioner]'s apartment during its opening
     summation argument.

127. King tactically used the picture of the long guns
     to argue Seabolt's testimony regarding the
     presence of the dust was unbelievable because
     Seabolt would not take pictures of irrelevant
     items but fail to collect evidence of, notate in
     his offense report, or take pictures of the
     extremely relevant dust.

128. The State argued during closing summation that "I
     know you saw a lot of evidence in this and we saw
     big guns and we saw little guns."

                            23
129. The State did not portray [petitioner] as a gun
     nut during the guilt/innocence phase of trial.



131. There is evidence that King's apparent trial
     strategy regarding the firearms in [petitioner]'s
     bed was reasonable.

132. During deliberations on guilt/innocence, the jury
     sent out a note requesting the photographs of
     [petitioner]'s truck, the bullet entry, and the
     victim's T-shirt but not the photograph of the
     firearms in [petitioner]'s bed.

133. Considering the fact the jury did not hear about
     the firearms in [petitioner]'s bed until after
     King's motion to suppress was denied, there is no
     evidence that a reasonable likelihood exists that
     the out come of the proceeding would have been
     different had King filed a motion in limine.

134. In light of the strength of the State's case and
     the weakness of [petitioner]'s self-defense case,
     there is no evidence that a reasonable likelihood
     exists that the outcome of the proceeding would
     have been different had King objected to the
     firearms found in [petitioner]'s bed.

Closing Argument- Victim's Son's Credibility

135. After the victim's son's testimony, King commented
     to Hudak that he felt the victim's son testified
     extremely well.

136. During closing argument, the State repeatedly
     argued that the jury was the sole judge of
     credibility.

137. King argued during closing argument that the jury
     should believe the victim's son's testimony that
     the victim told [petitioner] firmly to get out of
     the car.

138. During closing argument, King stated the
     following:

          "And you can't -- you know, the thing

                          24
     about cross-examination, you can't get into
     somebody's head and just make the truth come
     out. And let's face it, we all know the
     reality is some people are capable of
     presenting themselves in a credible way in a
     court of law even when they're not being
     truthful.


          ~some people couldn't do that if their
     life depended on it, but we all know there
     are people that are capable of that. And you
     just can't come in here magically with
     cross-examination and make it happen.u


139. In response to King's closing summation, the State
     argued as follows:

          ~And who is [the victim's story]
     corroborated by? [The victim's son] . [The
     victim's son] is 13 years old. And he came in
     here, and he sat in front of you, and I'm
     sure he was nervous, and I'm sure this isn't
     what he wanted to do on his summer vacation.
     And I do not think that he came in here and
     lied to you.

          ~And Tim got out his watch and timed it
     and said, how long did this take? And [the
     victim's son] counted out about five to six
     seconds. That does not mesh with the story
     that [petitioner] is telling you. It meshes
     with the story that [the victim] is telling
     you. And I don't think he would come in here
     at 13 in a court of law and lie to 12 people.
     He told you what he remembered.u

140. The victim's son testified:

          [Petitioner] pulled into the victim's hangar
          in his truck.
          [Petitioner] was not screaming or yelling but
          was loudly asking ~where is my money, where
          is my money.u
          [Petitioner] appeared angry.
          The victim said, ~wayne, not now, my son is
          here."

                          25
          [Petitioner] cursed and used the "F cuss
          word. u
          The victim told the victim's son to go
          upstairs.
          The victim commanded [petitioner] to get out
          of the truck.
          He never saw the victim walk towards
          [petitioner]'s truck.
          He only heard the gunshot because he could
          not see the victim or [petitioner] from his
          vantage point.
          He was only away for about five seconds when
          he heard the gunshot.
          When he returned to his father after the
          shooting, [petitioner] had left.

141. There is evidence that King's apparent trial
     strategy regarding not objecting to the State's
     summation was reasonable.

142. In light of the strength of the State's case and
     the weakness of [petitioner]'s self-defense case,
     there is no evidence that a reasonable likelihood
     exists that the outcome of the proceeding would
     have been different had counsel objected to the
     State's closing argument.

Summary

143. After considering the entirety of the record, this
     Court[] finds there exists plausible bases in
     strategy and tactics for each of the complained of
     actions.

144. No affidavit is required from King because there
     is a plausible basis in strategy for counsel's
     actions.

145. Considering the totality of the representation,
     there is no evidence that King's representation
     fell below an objective standard of
     reasonableness.

146. In light of the strength of the State's case and
     weakness of [petitioner]'s self-defense case,
     there is no evidence that a reasonable likelihood
     exists that the outcome of the proceeding would
     have been different but for the alleged misconduct

                          26
            of trial counsel.

(SHR   272-89.)

       Based on its findings, and relying largely on relevant state

law, the state court concluded that the inability to obtain an

affidavit from King did not relieve petitioner from complying

with the requirements of Strickland or change the presumption

that counsel's conduct fell within the wide range of reasonable

professional assistance.   (Id. at 289-93.) Thus, applying the

Strickland standard, the court concluded that counsel's failure

to object to Quintana's testimony that she believed the victim

did not cause petitioner's injuries based on what she observed

was reasonable because the testimony was admissible as a matter

of state law and was not objectionable; that counsel's failure to

object to the use of the term "victimu was reasonable because the

term was "mild and non-prejudicialu and commonly used at trial;

that counsel's failure to object to evidence and testimony about

the long guns was reasonable trial strategy because the trial

court denied his motion to suppress the evidence and he used the

evidence to his benefit during cross-examination of the officers;

and that counsel's failure to object to the state's closing

argument regarding the victim's son's credibility was reasonable

trial strategy because he used the son's testimony to impeach the

victim during his closing argument.   (Id. at 293-301.) The court

also concluded that based on the reasons stated, in conjunction


                                 27
with the strength of the state case and relative weakness of

petitioner's self-defense case, petitioner failed to prove

prejudice as a result of counsel's acts or omissions.   (Id. 301-

03.)

       Petitioner asserts that the state court's determination of

his claims involved an unreasonable application of United States

Supreme Court precedent or was based on an unreasonable

determination of the facts in light of the evidence presented.

(Pet'r's Br. 8.) Specifically, he contends:

            A federal court should not presume that King
       exercised sound strategy in failing to file a motion in
       limine and object to the testimony and argument in
       question. [Petitioner] unsuccessfully requested an
       evidentiary hearing after King refused to answer
       counsel's questions during the habeas investigation.
       Thereafter, King disregarded a court order to file an
       affidavit and committed suicide. King, not Griffith, is
       responsible for the record not reflecting why he failed
       to file motions in limine and object to the matters in
       question. His refusal to answer counsel's questions and
       to file the court-ordered affidavit should be construed
       as admissions by silence that overcome the presumption
       that he exercised sound strategy. Additionally,
       [petitioner] presented an unrebutted affidavit from
       Brian Wice, an experienced post-conviction lawyer, that
       no sound strategy could justify the omissions in
       question.

(Id. at 11-12.)

       Petitioner, however, cites to no United States Supreme Court

precedent, and the court finds none, supporting his proposition

that the silent record as to counsel's reasons for action or

inaction, without more, necessarily inures to his benefit. "A

defendant cannot overcome the presumption [that trial counsel's

                                 28
actions or omissions were the result of reasonable professional

judgment] simply by relying upon a silent record occasioned by

faded memory or, worse, the death or illness of counsel.n

Anderson v. United States, 182 F.3d 921, 1999 WL 439410, at *3

(7th Cir. 1999)   (citing Michel v.   Louisiana, 350 U.S.   91 (1951)),

cert. denied, 528 U.S. 1066 (1999). This does not mean, of

course, that counsel's actions or omissions can never establish

deficient performance. Indeed, in some cases the nature of the

errors are so overwhelmingly prejudicial that counsel could not

have had good strategic reasons for inaction. But, in light of

the state court's determination that the complained-of evidence

was admissible under state law and unobjectionable and/or

involved matters of reasonable trial strategy, the inaction here

does not look to the court like solid evidence of ineffective

assistance of counsel sufficient to overcome the presumption of

constitutionally acceptable performance. See, e.g., Strickland,

460 U.S. at 689 (holding strategic decisions by counsel are

virtually unchallengeable and generally do not provide a basis

for postconviction relief on the grounds of ineffective

assistance of counsel); Johnson v. Cockrell, 306 F.3d 249, 255

(5th Cir. 2002)   (concluding that counsel is not required to make

futile motions or frivolous objections).

    Nor are the state court's factual findings based on an

unreasonable determination of the facts in light of the evidence


                                 29
presented in the state court proceedings. Reviewing all the

evidence, the record fairly supports the state court's factual

determination that counsel's failure to file a motion in limine

and object to the complained-of testimony had a plausible basis

in tactics or strategy and was not merely oversight or neglect.

"Even if '[r]easonable minds reviewing the record might disagree'

about the finding in question,' on habeas review that does not

suffice to supersede the [state] court's .       . determination.u

Wood, 558 U.S. at 301 (quoting Rice v. Collins, 546 U.S. 333,

341-42 (2006}}. That another attorney may have proceeded

differently does not render counsel's chosen course deficient. As

the United States Supreme Court has noted: "There are countless

ways to provide effective assistance in any given case. Even the

best criminal defense attorneys would not defend a particular

client in the same way.u Strickland, 466 U.S. at 689. The

relevant inquiry is not whether another attorney, with the

benefit of hindsight, would have presented the defense

differently or whether this attorney could have made other

choices in defending petitioner, but rather, whether his

attorney's decisions were reasonable under the circumstances. The

record supports the conclusion that they were.

     The state court applied the correct legal standard and its

application of the Strickland test was not unreasonable or an

unreasonable determination of the facts based on the evidence


                               30
before the court.

     For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C.      §   2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied.

     SIGNED August   __._I-~--'   2 o19 .




                                   31
